Citation Nr: 0018894	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-10 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs 



INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  He had duty in Vietnam as a cannoneer and ammunitions 
handler.  This matter comes on appeal from a March 1998 
decision by the Oakland, California, VA Regional Office.



FINDING OF FACT

The claim for service connection for PTSD is not plausible.


CONCLUSION OF LAW


The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §§1110, 1131; see also 38 C.F.R. § 
3.303(a) (1998) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service."). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

However, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154(b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1999). If the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1999).

In the present case, the record fails to show that the 
veteran has been treated for PTSD or that PTSD has been 
diagnosed.  In November 1982, the veteran was evaluated at a 
VA mental health clinic where the assessment was 
schizotypical personality disorder. The diagnoses on VA 
psychiatric examination in February 1998 were general anxiety 
disorder and personality disorder; the examiner specifically 
noted that the veteran clearly did not have PTSD and that the 
general anxiety disorder was not related to his military 
service. Private clinical records make no mention of PTSD or 
any psychiatric condition. 

Statements submitted by the veteran and by his mother on his 
behalf have been taken into account. Generally, statements 
prepared by lay persons ostensibly untrained in medicine 
cannot constitute competent medical evidence to render a 
claim well grounded.  A layperson can certainly provide an 
eyewitness account of an appellant's visible symptoms.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994).  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not show that the veteran or his mother possesses 
the requisite expertise to render a medical opinion.

Accordingly, in absence of a showing that the veteran has the 
claimed disability at issue, PTSD, the claim for service 
connection is not well-grounded and is denied on that basis. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.304 (f); Winters v. West, 
No. 97-2180, 12 Vet.App. 203 (Feb. 17, 1999) (en banc).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
service connection for PTSD "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). Finally, the Board has considered the doctrine of the 
benefit of the doubt. However, as the veteran's claim does 
not cross the threshold of being a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

